Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 6 February 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dr Sir
                            Head Quarters New Windsor Feby 6th 81
                        
                        I have duly received your several letters of December the 28th 29th Janry the 8th 11th; which the smallness
                            of my family at this time and a multiplicity of business have prevented my acknowleging sooner.
                        I am sorry for your embarrassments and obliged to you for your exertions. With the materials you have, I am
                            sure you will do the best you can; and I hope the state by adopting better arrangements will hereafter aid you more
                            effectually. The Governor in his letter to me does justice to your efforts and to your zeal.
                        The enclosed copies of the resolutions of Congress of the 4th of December & 1st of Jany will inform
                            you of all they have done relative to your department since the last establishment.
                        The measures you have taken with regard to the assembling of recruits furloughs and discharges will I am
                            persuaded be very useful. I have written to Congress to make similar regulations general. When I receive their
                            determination I will communicate it to you.
                        You will have heard of the defections of the Pensylvania line and the disagreeable compromise made with them.
                            It has ended in a temporary dissolution of the line. One half has been absolutely discharged and the remainder have been
                            furloughed to reassemble in the beginning of April. The oaths of the men respecting the terms of their inlistments were
                            precipitably admitted before the documents could be produced; by which it afterwards appeared, the greater part had perjured
                            themselves, to get rid of the service. We had it not in our power to employ coertion in the first instance owing to the
                            distance they were from the main army, and a variety of other impediments which you will easily conceive. I am told the
                            line will soon be reestablished on a better footing by new inlistments.
                        Fortunately a part of the Jersey line since followed their example and gave us an opportunity, after
                            compelling all the mutineers to an unconditional surrender, to make examples of two of the most active leaders. The
                            perfect submission and penatence which appeared, made it unadvisiable to extend the severity—I believe we shall have no more trouble at present from a spirit of
                            this kind.
                        We have just received the agreeable news of the British fleet, in the sound having suffered in a late
                            storm—One seventy four it is said has been stranded and entirely lost on Montauk point—another (some accounts say two)
                            dismasted and towed into Gardners bay—one of Ninety, after having been seen—in great distress forced to sea. This
                            intelligence comes to me from the Count De Rochambeau—I wait every moment a confirmation and the particulars. Mr Destouche
                            was waiting for the same, ready to put to sea with his whole fleet.
                        The enemy at New York seem to be doing nothing. We were told some time since of their having embarked heavy
                            cannon and stores; but we have heard nothing of their destination—I shall not be surprised, if a post is established in
                            Virginia. I am with every sentiment of esteem and regard Dr Baron Yr Obedient Servant.
                    